Citation Nr: 1536159	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  07-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back condition. 

2.  Entitlement to an initial compensable rating for calcified pleural plaques prior to September 4, 2012.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter in August 2014.  The development ordered in the August 2014 remand included obtaining a VA examination.  The requested development has been completed with respect to the claim for a higher initial rating for calcified pleural plaques, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the initial rating period prior to September 4, 2012, calcified pleural plaques was not manifested by post-bronchodilator findings of FVC of 75 to 80 percent predicted; or DLCO (SB) of 66- to 80-percent predicted. 

CONCLUSION OF LAW

During the period prior to September 4, 2012, the criteria for an initial compensable rating for calcified pleural plaques have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.96 4.97, Diagnostic Code (DC) 6833 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The RO initially provided the Veteran with notice of the evidence required to substantiate his service connection claim in an April 2006 letter.  The RO did not provide the Veteran with additional notice regarding his claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued a SOC in November 2011 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim. The service treatment records have been obtained, as well as post-service private and VA treatment records identified by the Veteran.  The Veteran has not identified any outstanding information that is pertinent to the claim.  

The Veteran was afforded VA examinations in January 2011 and November 2014.   When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, and the Veteran's history was taken.  The Veteran was unable to complete pulmonary function testing in January 2011; however, the examination addressed the rating criteria to the extent possible.   The examiner in January 2011 described the symptoms and manifestations of the Veteran's disability in the examination report.  Pulmonary function studies were obtained during the November 2014 examination.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R.  
§ 3.159(c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in June 2014.  At that hearing, testimony was presented on the issue of entitlement to an increased rating for calcified pleural plaques.  The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27  (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



Initial Rating for Calcified Pleural Plaques

A May 2011 rating decision granted service connection for calcified pleural plaques and assigned a non-compensable (zero percent) rating from February 27, 2006.  A May 2015 rating decision granted a 100 percent rating from September 4, 2012.  The Veteran has appealed the initial rating assigned prior to September 4, 2012. 

Calcified pleural plaques have been rated under Diagnostic Code 6833, which pertains to asbestosis.  A 10 percent rating is warranted with FVC of 75- to 80-percent predicted, or;  DLCO (SB) of 66- to 80-percent predicted.  A 30 percent rating is warranted for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted , or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for Forced Vital Capacity (FVC) less than 50-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory  limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2014).  

A CT scan dated in May 2009 noted an impression of a stable 5 mm nodule within the right lower lung.  The report noted that the findings were likely secondary to asbestos-related pleural disease.  

A report of a January 2011 VA examination reflects that the Veteran reported a dry cough, scratchiness in his throat and occasional sputum for 14 years.  He complained of dyspnea on exertion.  The Veteran reported that he was not asthmatic.  He reported that he did not use inhalers and was not on oxygen.  The examiner noted that there was no evidence of pulmonary hypertension, weight loss or weight gain, pectus excavatum or pulmonary kyphosis.  The Veteran was unable to perform spirometry testing due to shortness of breath. 
A VA primary care record dated in April 2011 noted shortness of breath, worse in the last six months, and a history of asbestos exposure.  

A private CT scan dated in April 2011 noted a history of asbestosis and an abnormal prior CT.  The study noted an impression of mild degrees of pleural calcifications bilaterally that were stable.  

A private treatment record dated in June 2011 reflects that pulmonary function studies were completed.  Pre-bronchodilator testing showed FVC of 90 percent.  No post-bronchodilator findings were obtained.  

A private treatment record dated in August 2011 noted that the Veteran was alert and did not have conversational dyspnea.  The report noted that a chest x-ray in June 2011 showed small calcified lung nodules and pleural based linear opacities.
A private August 2011 pulmonary function test shows pre-bronchodilator FVC of 80 percent.  No post-bronchodilator findings were obtained.  

The pulmonary function tests dated in June 2011 and August 2011 do not provide a basis for a compensable rating because the studies do not contain post-bronchodilator pulmonary function tests.  Those records do not include an explanation indicating that post-bronchodilator studies should not be done.   Therefore, as the June 2011 and August 2011 pulmonary studies do not meet the requirements of § 4.96(d)(4), they are not adequate for rating purposes.

At the Board hearing in June 2014, the Veteran testified that his symptoms include difficulty breathing, coughing and chest pain.  He testified that his condition was getting worse.  

Private treatment records dated on September 4, 2012 noted that the Veteran qualified for stationary oxygen because his arterial oxygen saturation was at or below 88 percent for at least 5 minutes.  

The Veteran had a VA examination in November 2014.  Pulmonary function tests showed pre-bronchodilator FVC of 75 percent, FEV1 of 84 percent, FEV1/FVC of 75 percent and DLCO of 101.  Post-bronchodilator studies showed FVC of 76 percent, FEV1 of 97 percent and FEV1/FVC of 86 percent.  The examiner noted that pulmonary function tests confirmed the presence of both asbestosis and asthma.  An evaluation of maximum exercise capacity was not performed because it was not available as part of the pulmonary function tests in the lab.  There was no evidence of cor pulmonale or pulmonary hypertension.  The examiner noted that the Veteran required outpatient oxygen as a result of service-connected asbestosis ( pleural plaques).  The examiner noted, with respect to the Veteran's symptoms, that his primary respiratory complaint was of dyspnea.  

The Board concludes that the criteria for an initial compensable disability rating were not met prior to September 4, 2012.  The evidence during the period prior to September 4, 2012 shows that the Veteran's disability was manifested by pleural calcifications, a dry cough and dyspnea.  Pulmonary function tests in June 2011 and August 2011 showed pre-bronchodilator FVC of 80 percent and 90 percent, respectively.  However, as noted, the findings are not adequate for rating purposes, as there were no post-bronchodilator studies included in the pulmonary function tests of record during this period and these reports contain no indication that post-bronchodilator studies should not be done.  In fact, in the June 2011 report, the examiner noted that the plan included obtaining a post-bronchodilator spirometry. Thus, the Board finds that there is no competent, credible and moreover probative evidence that the symptomatology associated with calcified pleural plaques more nearly approximated the criteria for a compensable rating under DC 6833.  The evidence shows that the Veteran met the criteria for a 100 percent rating on September 4, 2012, based upon medical records which show that he required stationary oxygen.  Based upon the foregoing, a compensable rating for calcified pleural plaques is not warranted during the initial rating period prior to September 4, 2012.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the schedular rating criteria are adequate to rate the Veteran's pleural plaques.  The rating criteria consider pulmonary function and also consider maximum exercise capacity, whether there is cor pulmonale or pulmonary hypertension or a requirement for outpatient oxygen therapy.  

Finally, the Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for calcified pleural plaques prior to September 4, 2012 is denied.  


REMAND

The Veteran asserts that his back disability is related to service.   At the Board hearing in June 2014, the Veteran testified that he did a lot of lifting during service.  He also testified that he slid down ladders on a ship.  The Veteran has indicated that he was treated for a back injury during service.  

The Veteran previously had a VA examination in June 2012.   In the August 2014 remand, the Board found that the examination was inadequate because the examiner based the opinion, in part, upon a lack of documentation of treatment of a back disability in service.  The Board remanded the claim to obtain an addendum opinion.  The examiner was requested to consider the Veteran's report of sustaining a back injury in service and receiving treatment and his report of mechanical low back pain since that incident.  The remand listed several medical records pertaining to the Veteran's low back disability and requested that the examiner consider those records in providing an opinion.   

An addendum opinion was obtained in November 2014.  The examiner provided a negative nexus opinion.  The examiner noted the Veteran's contention that he fell on stairs in service.  The examiner discussed a medical journal article regarding the relationship of gene variations to the development of lumbar disc disease but did not address how the journal article applies in the Veteran's case.  It is not clear whether the examiner considered the treatment history, as the addendum opinion did not discuss any of the cited records.  As such, another opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  If possible, the opinion should be completed by a different examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner to obtain a supplemental medical opinion.  The Veteran's claims folder (Virtual VA and VBMS) must be made available to the examiner for review.  The examination report should indicate that the claims file was reviewed.  

A.  The examiner should identify any back disorder present since approximately February 2006, when the Veteran filed his current claim.  For each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In rendering the opinion, the examiner should consider the following:

* The Veteran has described injuring his back during service.  He reported that he was treated by a corpsman.  

* In April 1968, the Veteran presented to a private physician with a complaint of back pain.  He reported an injury in March 1968 while shoveling ice. The Veteran underwent laminectomy with excision of herniated nucleus pulposus.

* An August 2004 x-ray noted that the Veteran was status post radical prostatectomy and was having new pain in the lumbosacral area.  An x-ray revealed mild to moderate degenerative joint disease.  

* An August 2007 VA treatment record notes that the Veteran reported back pain with onset less than one week earlier.

* Multilevel thoracic spondylosis was noted on a
May 2009 CT scan of the chest.

* An August 2009 MRI of the lumbar spine revealed disk desiccation and interspace narrowing at all lumbar levels; small, diffuse central disk protrusions at the L1-2, L2-3, and L3-4 levels; and facet degenerative changes in the lower two lumbar levels.

* A December 2011 X-ray report notes that
	degenerative changes of the spine were evident.

* During a June 2012 VA spine examination, the
	Veteran reported that he sprained his low back when he fell down a ladder on ship during service.  He reported that his injury was treated conservatively as an outpatient.  He reported experiencing chronic, intermittent, progressively worsening mechanical low back pain ever since this incident.  He stated that he was treated conservatively after separation from service, with lumbar laminectomy and discectomy in 1966.  The diagnosis was lumbar DDD.

* The June 2012 VA examiner opined that the
	claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale for this opinion, he commented that review of the service treatment records. revealed no documentation of evaluation or treatment of back pain or injury and the November 1964 separation examination documented a normal clinical evaluation of the spine.  The examiner opined that the Veteran's current lumbar spine condition was more likely than not due to chronic degenerative changes associated with aging.

* During the June 2014 hearing, the Veteran testified that he fell down two flights of a ladder during service and also suffered back injury from heavy work in service.  He testified that his post-service back surgery was for a continuation of his back condition from service.  

In rendering the requested opinion, the examiner must
consider and address the Veteran's report of an inservice
back injury and back pain continuing since
service.  The examiner, is advised that the Veteran is
competent to report in-service injury, and is competent
to describe symptoms which are capable of his lay
observation, such as pain.  If the examiner has a medical 
basis for discounting the Veteran's lay statements or reported history, he should explain why.

The examiner is also advised that the absence of
evidence of a back injury or problems in the service
treatment records cannot, standing alone, serve as the
basis for a negative, opinion regarding the relationship
between the Veteran's current back disorder and
service.

The examiner should provide a detailed rationale for all opinions expressed.  In an opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided.

B.  If the examiner determines that another examination is necessary, such an examination should be arranged.

2.  Following the completion of the requested development, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  Thereafter, the claims file should be returned to the Board, if otherwise in order


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


